Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 4/24/2022, in which, claims 1-14 and 21-25 are pending. Claims 1, 21, and 25 are independent. Claims 15-20 are canceled in Response to Election/Restriction filed 4/24/22.

Drawings
The drawings filed on 10/10/2019 are accepted.

Specification
The disclosure filed on 10/10/2019 is accepted.

Allowable Subject Matter
Claims 1-14 and 21-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record such as Barnett et al (US 20180190032 A1) discloses obtaining a privacy policy of a user, wherein the user is using an Augmented Reality (AR) device; (Barnett: ¶40-¶45) obtaining a frame from at least one frame sensor; (Barnett: ¶40-¶45); displaying, by the AR device, the overlay display (Barnett: ¶5). Secondary reference US 20190370492 A1 teaches AR devices for displaying AR content based on privacy policies.
none of the prior arts taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious: “generating an overlay display for the frame, wherein said generating is based on an execution of a non-private task on a non-trusted device and based on an execution of a private task on a trusted device, wherein the private task and the non-private task are determined based on the privacy policy” recited in claim 1.
Independent claims 21 and 25 recite substantially the same features and are allowable for the aforementioned rationale.

The closest prior art made of record are:
Barnett et al (US 20180190032 A1) discloses obtaining a privacy policy of a user, wherein the user is using an Augmented Reality (AR) device.
US 20190370492 A1 teaches AR devices for displaying AR content based on privacy policies. 
Lebeck, Kiron. Security and Privacy for Emerging Augmented Reality Technologies. Diss. 2019, is considered pertinent because it discloses implementing user policy based AR display. 
Langfinger, Michael, et al. "Addressing security challenges in industrial augmented reality systems." 2017 IEEE 15th International Conference on Industrial Informatics (INDIN). IEEE, 2017, is considered pertinent because it discloses securely generating AR display in collaboration with multiple devices. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432